Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed on December 8, 2021 is acknowledged.  The included claims 1-20 were examined for this Office Action 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by What are OFDMA Resource Units in 802.11ax? to Coleman (herein referred to as Coleman, dated 10/13/2018 from Wayback Machine at archive.org).
Referring to claims 1, 19, and 20, Coleman discloses an electronic device and corresponding recipient electronic device and method (i.e. clients disclosed by Coleman), comprising:      a node configured to communicatively couple to an antenna (paragraph next to Figure 1; an 802.11ax AP will inherently have a node and antenna); and      an interface circuit (paragraph next to Figure 1; an 802.11ax AP will inherently have an interface circuit), communicatively coupled to the node, configured to communicate with a recipient electronic device, wherein the interface circuit is configured to: 
Referring to claim 2, Coleman discloses wherein the multiple predefined RUs have different numbers of tones (Coleman teaches predefined RUs of 26, 52, 106).
Referring to claim 3, Coleman discloses wherein the two or more first predefined RUs have a combined frequency bandwidth that does not cross a 20 MHz boundary among the set of predefined RUs (Figure 1).
Referring to claims 4 and 8-14, since the portion of claim 1 in which these claims are dependent on was claimed as an “or”, i.e. “comprise two or more first predefined RUs… or two or more second predefined RUs…”, these claims are rejected because Coleman anticipates 
Referring to claim 5, Coleman discloses wherein the two or more first predefined RUs are adjacent to each other and are combined to form a contiguous frequency bandwidth (two 52 tone RUs are adjacent to one another in Figure 1).
Referring to claim 15, Coleman discloses wherein the interface circuit is configured to receive, at the node, a block acknowledgment associated with the recipient electronic device; wherein the block acknowledgment comprises information specifying link quality between the electronic device and the recipient electronic device (the 801.11ax draft includes block acknowledgment).
Referring to claim 16, Coleman discloses wherein the interface circuit is configured to perform link adaptation based at least in part on the information; and wherein the link adaptation is performed for a given predefined RU or for a given frequency sub-block comprising an 80 MHz bandwidth (the 801.11ax draft includes link adaptation).
Referring to claim 17, Coleman discloses wherein the multiple predefined RUs are allocated in different frequency sub-blocks; and wherein the predefined RUs in different frequency sub-blocks have different numbers of tones (Figure 2).
Allowable Subject Matter
Claims 6, 7, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112